Citation Nr: 1643775	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  11-07 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for postoperative residuals of right hemi thyroidectomy for cystic mass prior to January 22, 2015 and 60 percent thereafter.

2.  Entitlement to an increased rating for osteopenia, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from October 1974 to May 1991.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a May 2009 rating decision of the VA Regional Office in Winston-Salem, North Carolina that denied evaluations in excess of 10 percent for osteopenia and cystic thyroid mass with hypothyroidism. 

During the pendency of the appeal, by rating action dated in February 2015, the 10 percent rating for the service-connected thyroid condition was increased to 60 percent, effective January 22, 2015.

This case was remanded by Board decision in August 2014.

The issue of entitlement to an increased rating for osteopenia, currently evaluated as 10 percent disabling is addressed in the REMAND below. VA will notify the appellant if further action is required.  


FINDINGS OF FACT

1.  Prior to September 15, 2011, postoperative residuals of right hemi thyroidectomy for cystic mass were manifested by the necessity for continuing medication.

3.  Postoperative residuals of right hemi thyroidectomy for cystic mass have been manifested by fatigability, joint and muscular weakness, some mental disturbance, difficulty swallowing, and tiredness, etc. since September 15, 2011.



CONCLUSIONS OF LAW

1.  Prior to September 15, 2011, the criteria for a rating in excess of 10 percent for postoperative residuals of right hemi thyroidectomy for cystic mass were not met. 38 U.S.C.A. § 1155, 5103A, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.321, 4.1, 4.7, 4.10, 4.119, Diagnostic Codes 7900-7903 (2016).

2.  The criteria for an evaluation of 60 percent for postoperative residuals of right hemi thyroidectomy for cystic mass are met from September 15, 2011. 38 U.S.C.A. § 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.10, 4.119, Diagnostic Codes 7900-7903 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance regarding the Veteran's claims.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim.  VA medical treatment records have been associated with the record and carefully considered.  VA examinations were performed in 2011 and 2015 which are adequate to decide the appeal with respect to the claim for an increased rating for the service-connected thyroid condition and present a sound basis for a decision on this aspect of the appeal.  The Board thus finds that there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159.  As such, this aspect of the may be considered on the merits.


Pertinent Law and Regulations

A claim for an increased rating for the service-connected thyroid condition was received in June 2008.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which are based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.

The Veteran's thyroid disorder is evaluated pursuant to Diagnostic Code 38 C.F.R. § 4.119, Diagnostic Code 7900 for hyperthyroidism which provides that tachycardia, which may be intermittent, and tremor, or continuous medication required for control, is rated 10 percent disabling.  Hyperthyroidism with tachycardia, tremor, and increased pulse pressure or blood pressure is rated 30 percent disabling.  A 60 percent rating is appropriate where there is hyperthyroidism with emotional instability, tachycardia, fatigability, and increased pulse pressure or blood pressure.  Where there is thyroid enlargement, tachycardia (more than 100 beats per minute), eye involvement, muscular weakness, loss of weight, and sympathetic nervous system, cardiovascular, or gastrointestinal symptoms, the disability is rated 100 percent disabling. Id.  The same criteria apply for 30 and 60 percent ratings, respectively, under 38 C.F.R. § 4.119, Diagnostic Code 7901 for toxic adenoma of the thyroid gland. Id.  

The symptoms of hypothyroidism that remain following surgery may appropriately be considered under 38 C.F.R. § 4.119, Diagnostic Code 7903 for hypothyroid disabilities and provides that a 10 percent rating is warranted for fatigue or continuous medication required for control of hypothyroidism.  A 30 percent rating is warranted where there is fatigability, constipation, and mental sluggishness.  A 60 percent rating is warranted where the veteran exhibits muscular weakness, mental disturbance, and weight gain.  A 100 percent rating is warranted where there is cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  The rating criteria under Diagnostic Code 7903 are not conjunctive, cumulative, or successive. Tatum v. Shinseki, 23 Vet.App. 152 (2016).

When there is an approximate balance of positive and negative evidence on the merits, the benefit of the doubt is resolved in favor of the claimant. 38 U.S.C.A. § 5107 (b) (West 2014); §§ 38 C.F.R. 3.102, 4.3 (2016).

Factual Background

VA outpatient clinical records dating from November 2007 reflect that X-rays of the neck were interpreted as showing possible enlargement of the thyroid gland.  A CAT scan of the thorax in March 2008 disclosed a known large complex left thyroid mass with right tracheal deviation.  Following an upper gastrointestinal series in April 2008, the Veteran was informed that her swallowing symptoms were due to thyroid enlargement.  In May 2008, she had fine needle aspiration of a right side thyroid nodule that suggested the need for neck exploration and a lobectomy.

The Veteran, underwent right thyroid lobectomy for a benign hyperplastic nodule of the right thyroid in July 2009 after what was reported as a "worrisome looking" fine-needle aspiration.  Following surgery, she was placed on Synthroid for thyroid hormone compressive purposes.  

Subsequent VA outpatient records reflect that the Veteran continued to receive follow-up for residuals of thyroidectomy, primarily medication management.  In October 2009 and April 2010, it was noted that she had continued the suppressive prescription since surgery and that her weight was up seven pounds on the latter date.  She reported that she still has occasional dysphagia but denied heat or cold intolerance, tremors, palpitations or muscle weakness. 

The appellant underwent a VA examination of the thyroid in September 2011 and reported that she had had Levothyroxine therapy since July 2009.  She described fatigability, slowing of thought, difficulty remembering things and poor concentration, some disconnectedness, irritability, tingling and numbness in the fingers, poor memory, difficulty swallowing, muscle aches, joint pain, feeling tired and run down, and weight loss.  She did not report sleepiness, tremor, emotional instability, depression and difficulty breathing.  The Veteran related that muscle aches and joint pain hindered her ability to provide a decent living for herself.  

On physical examination, weight was 129 pounds.  Systolic blood pressure readings were between 108 and 112 and diastolic pressure readings were between 60 and 62.  She was observed to be well developed and well-nourished and in no acute distress.  No signs of malaise were present.  There were no signs of ocular hyperthyroidism.  The Veteran had a linear thyroidectomy scar that measured 3.5 centimeter by 0.2 centimeter.  It was not painful on examination and there was no skin breakdown, inflammation, keloid formation or disfigurement.  There was no limitation of function due to the scarring and it did not adhere to the underlying tissue.  Scar texture was normal and there was no hypo or hyperpigmentation of the scar.  The scar was not indurated or inflexible and there was no underlying soft tissue loss.  There is no gross distortion or asymmetry of the forehead, eyes, eyelids, ears, nose, cheeks, lips or chin due to scarring.  

Examination of the neck disclosed a partial thyroidectomy with no palpable nodules and no tenderness on palpation.  Breath sounds were symmetric with no rhonchi, rales or wheezes.  The heart had normal rate and regular rhythm with no heaves or thrills.  There is no evidence of hand tremor on examination.  It was reported that the thyroid condition did not cause generalized muscle weakness, muscle wasting or atrophy.  TSH [thyroid-stimulating hormone], T3 and T4 levels were within normal limits.  Following examination, the diagnosis was changed from cystic mass of thyroid with hyperthyroidism to status post right hemi thyroidectomy with scar from cystic mass.  It was noted that this was the result of a progression of the previous diagnosis, status post-surgery.  The subjective factors were reported as fatigability, poor memory, slowing of thought, difficulty swallowing, weight loss, and muscle joint pain.  The objective factors were left hemi-thyroid, soft, no palpable nodules, and non-tenderness.  The examiner found that the thyroid condition had not resulted in any sequela and did not affect her usual occupation.  It was reported that the effects of the condition on the appellant's daily activity was feeling tired and run down, memory problems, tingling and numbness of fingers, muscle aches, and joint pain.

VA outpatient clinical records reflect continuing follow-up for thyroid nodularity.

The Veteran underwent an examination of the thyroid for VA compensation and pension purposes in January 2015.  The relevant diagnoses were hypothyroidism, hypothyroid endocrine dysfunction, and hyperfunctioning thyroid nodule, resolved.  Medical history was recited in detail and included that following surgery in 2009, she had tolerated Levothyroxine well over the years and that her TSH levels had remained within normal limits for the most part.  She stated that her usual weight was approximately 125 pounds but that she had experienced unexplained weight gain of up to 140 pounds during her years of treatment.  It was noted that the appellant had had a recent CAT scan of the thyroid earlier than month which showed a markedly enlarged heterogeneous left thyroid gland with deviation of the subglottic trachea towards the right without evidence for suspicious mass or adenopathy.  The Veteran related that a thyroidectomy had been recommended by the endocrinologist but that she did not desire surgery.  She indicated that she constantly experienced cold intolerance, fluctuations in her weight, fatigue, constipation, and muscular weakness.  She denied mental impairments and denied taking any medication for the condition.  It was noted that the Veteran was employed as an environmental services person in the housekeeping/laundry department. 

The examiner indicated that findings, signs or symptoms attributable to the hypothyroid and hyperparathyroid conditions included fatigability, weight gain, sleepiness, cold intolerance, bilateral upper extremity weakness, low back weakness, and generalized decalcification of the bones.  There was no pressure on organs adjacent to the thyroid including the trachea, larynx, or esophagus. 

On physical examination, current weight was 127.  The eyes were normal with no exophthalmos.  The neck was abnormal with a diffusely enlarged thyroid gland and enlarged thyroid nodule without disfigurement of the head or neck.  Pulse was regular with a heart rate of 64.  Blood pressure was 128/76.  Deep tendon reflexes were normal in the upper and lower extremities.  The thyroidectomy scar was stable and had not changed since the prior VA examination.  Laboratory testing was performed and showed that TSH was within the normal range.  The Veteran reported that her thyroid condition impacted her ability to word by symptoms of weakness causing her great difficulty in lifting and folding laundry.  She stated that she also became fatigued very quickly and worked more slowly as a result thereof.  She denied mental impairment.  Following examination, the impression was that there had been no interval change in the right thyroid nodule.

Legal Analysis

The Board finds that prior to September 15, 2011, there was no report or indication that the Veteran's thyroid disorder was productive of tachycardia, tremor, fatigability, constipation, muscle weakness, mental disturbance or mental sluggishness for which more than a 10 percent rating might be considered prior to that date.  The record reflects that the appellant specifically denied such symptoms in VA outpatient clinical data leading up to VA examination in September 2011.  Additionally, there is no showing other than that she was prescribed continuing medication for the condition for which the 10 percent rating was appropriate prior to September 15, 2011.  Therefore, the Board finds that the severity of the Veteran's service-connected thyroid disorder was not so disabling prior to September 15, 2011 such that more than a 10 percent disability rating was warranted.  

Review of the record discloses that on VA examination in September 2011, the Veteran described symptomatology attributable to the service-connected thyroid disorder as fatigability, slowing of thought, difficulty remembering things and poor concentration, some disconnectedness, irritability, tingling and numbness in the fingers, poor memory, difficulty swallowing, muscle aches, joint pain, feeling tired and run down, and weight loss.  She related that muscle aches and joint pain hindered her ability to work.  The Board observes that such symptoms were much the same as those reported on most recent VA examination in January 2015 when the examiner determined that signs or symptoms related to the hypothyroid and hyperparathyroid condition included fatigability, weight gain, cold intolerance, and joint weakness for which a 60 percent disability rating was granted.  As such, the Board resolves the benefit of the doubt in favor of the Veteran by finding that the symptoms associated with the service-connected thyroid were more nearly contemplated by the criteria for a 60 percent rating from the date of the VA examination on September 15, 2011.  

The evidence does not reflect, however, that the appellant's symptoms prior to and after September 15, 2011 more nearly approximate the criteria for a 100 percent disability evaluation.  This is because there was no indication of tachycardia, eye, cardiovascular or sympathetic nervous system involvement, bradycardia or any diagnosed acquired psychiatric disorder associated with thyroid disease.  The Veteran's weight appears to have remained stable.  Therefore, a 100 percent disability rating for the service-connected thyroid disorder subsequent to September 15, 2011 must be denied.  

The Board would also point out that according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when they present disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested that the any combined effect or collective impact of multiple service-connected disabilities create such an exceptional circumstance to render the schedular rating criteria inadequate. Yancy v. McDonald, 27 Vet.App. 284 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321 (b)(1) on a collective basis is not warranted in this case.

Considering extraschedular consideration on an individual basis, there is no indication of an exceptional disability picture such that the schedular evaluation for the service-connected thyroid disorder is inadequate. See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  The relative manifestations and the effects of the disability have been fully considered and are adequately contemplated by the rating schedule prior to and after September 15, 2015.  The record reflects that although the appellant has indicated that her symptoms impact her employment to a significant extent, as delineated above, she manages to perform her employment duties.  There is no objective evidence demonstrating that the service-connected disability under consideration markedly interferes with employment.  Therefore, the symptoms related to the Veteran's thyroid condition are contemplated by the rating schedule and referral for an extraschedular rating is not necessary. 38 C.F.R. § 3.321 (b)(1) (2015) 

In sum, the Board finds no probative evidence to support a higher rating for postoperative residuals of right hemi thyroidectomy for cystic mass prior to or subsequent to September 15, 201 at this time.  The preponderance of the evidence is against the claim and the benefit-of-the-doubt rule is not for application. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3 (2016); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).


ORDER

An evaluation of in excess of 10 percent for postoperative residuals of right hemi thyroidectomy for cystic mass prior to September 15, 2011 is denied.

An evaluation of 60 percent for postoperative residuals of right hemi thyroidectomy for cystic mass effective September 15, 2011 is granted subject to controlling regulations governing the payment of monetary awards.  


REMAND

The Board further finds that another remand is indicated to ascertain whether there is additional disability associated with the Veteran's thyroid disorder.  In this regard, the Board points out that service connection was initially granted for a cystic mass with hyperthyroidism.  On most recent VA examination in January 2015, hypothyroidism was diagnosed.  Therefore, the record is unclear as to the actual diagnosis for which service connection is in effect, in order to accurately determine the associated symptomatology in this regard. 

The record reflects that service connection is in effect for osteopenia secondary to hyperthyroidism which has progressed to osteoporosis as noted on most recent VA examination in January 2015.  The Veteran also has myriad other bone and joint complaints affecting the feet, hands, wrists, shoulders, hip and back that she attributes to osteopenia.  In view of her multiple complaints and symptoms, the Board is of the opinion that the appellant should be afforded a current VA examination by a physician is a specialist in endocrine disorders to determine the nature and severity of all disability associated with the service-connected thyroid disorder, to include all joints affected by osteopenia.  If additional disabilities and/or multiple joint disorders are found to be secondary to thyroid disease and/or related to osteopenia or osteoporosis, the RO should also consider whether each should be separately rated.  

The Board would also point out that 38 C.F.R. § 4.119, Diagnostic Code 7904 (2016) provides that generalized decalcification of the bone, kidney stones, gastrointestinal symptoms (nausea, vomiting, anorexia, constipation, weight loss or peptic ulcer) and weakness warrant a 100 percent rating.  Gastrointestinal symptoms warrant a 60 percent rating.  Following surgery or treatment, disabilities are to be evaluated as digestive, skeletal, renal or cardiovascular residuals or as endocrine dysfunction. Id.  Review of the record discloses that the appellant has received continuing treatment for gastrointestinal complaints over the years which have never been addressed relative to her thyroid diagnosis.  As such, the RO must consider all relevant symptomatology and applicable rating criteria in determining the most appropriate disability evaluation.

Additionally, the record indicates that the Veteran has received continuing VA outpatient treatment for thyroid-related symptoms and joint disorders.  The most recent records date through January 2015.  As VA has notice of the potential existence of additional records, they must be retrieved and associated with the other evidence already on file. See Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore, records dating from February 2015 should be requested and associated with the electronic record.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA outpatient treatment records from the Fayetteville and Durham, North Carolina VA facilities dating from February 2015 to the present and associate with the electronic record.  All attempts to retrieve the records must be documented.  

2.  After the above request for records has been completed to the extent possible, the RO should schedule the Veteran for an examination with a VA physician who is an endocrinologist to determine the nature and extent of any diagnosed thyroid disorder since 2007.  All indicated tests and studies must be accomplished and clinical findings must be recited in detail.  The examiner must be provided access to Virtual VA/VBMS and a copy of this remand.  

Following review of the record and clinical examination, the examiner must provide an opinion, consistent with sound medical judgment, addressing the following:

(i) What has been the Veteran's thyroid diagnosis(es) since discharge from service in 1991? 

(ii) Has this diagnosis(es) changed over the years?  If so, discuss the approximate dates of each change.  For example, when was the appellant hyperthyroid and/or became hypothyroid?

(iii) Please delineate all of the symptoms related to the Veteran's thyroid disorder(s) since June 2007 to the present, applying the relevant diagnostic criteria for any periods of hyperthyroidism and hypothyroidism.  If it is impossible to determine which disorder was present during a given time period, describe the Veteran's symptomatology using both diagnostic criteria. 

The examiner must provide clear conclusions and a reasoned medical explanation supporting all conclusions.  In rendering any opinion, the examiner should include discussion of the Veteran's documented medical history and assertions, including all previous thyroid diagnoses, as well as her lay statements regarding her symptoms. 

3.  The RO should ensure that the medical report requested above complies with this remand and its instructions.  If the report is insufficient, or if any requested action is not taken or is deficient, it must be returned for correction. See Stegall v. West, 11 Vet.App. 268, 271 (1998).

4.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal, to include whether disability associated with the service-connected thyroid disorder and osteopenia should be separately rated.  If a benefit is not granted, provide the appellant and her representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


